1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ response received on April 7, 2021.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 7, 2021 has been entered.

4.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore,
- a first output signal terminal of the at least one output signal terminal (note that 1540 in fig. 15 is output 
	- a common output terminal as set forth in claims 25,26. Note that as explained by the applicant in the Remark, applicant indicates that 440-1 and 440-2 in fig. 4 are two output terminals for two sensors. Thus it is not one terminal; Vdd in fig. 6 is supply voltage terminal (not output terminal). Fig. 6 does not show a common output terminal either;
must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement 

5. 	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 18,
the phrase “at least one output terminal” lacks proper written description. Note that fig. 15 shows one output terminal 1540 which is connected to two sensors 1520-1 and 1520-2. There is no description in the specification as to how the plurality of outputs of the two sensors are connected to just one terminal. Claim recites at least one terminal i.e. that includes only one terminal, thus how different output terminals are connected to just one terminal?
Applicant has not described in the specification in detail this limitation and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how this is done. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The 

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 18,23,25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being 
In claim 18, 
The phrase “at least one output terminal” is indefinite as it is vague what the output terminal(s) is/are; perhaps applicant intends to define the terminals as of sensors; the circuit as claimed is vague; what is the terminals? Is terminal a part of the sensor or a separate element? Where these terminals are located? Note that fig. 15 shows one output terminal 1540 which is connected to two sensors 1520-1 and 1520-2. Each sensors have a plurality of terminals. It is vague as to how the plurality of outputs of the two sensors are connected to just one terminal. Claim recites at least one terminal i.e. that includes only one terminal, thus how different output terminals are connected to just one terminal? The circuit or the structure as claimed appears to be incomplete.


The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18,20,23,25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (2016/0178397) in view of Astegher et al. (2012/0081109).
As to claims 18,20, Jost discloses a system, comprising a magnetic field sensor arrangement including a first differential magnetic field sensor circuit e.g. 101/108; a second differential magnetic field sensor circuit 101/108; and a controller e.g. 104; A/D converter e.g. 209; wherein the control unit is configured to evaluate the signal pulses and detect an error (see e.g. figs. 1-2; paras 0030,0050). The converter generate pulses in response to rising and falling edges of the signals. Jost teaches to have both sensors on the common substrate (e.g. paras 0004-0005;0074-0089). Jost does not explicitly disclose both circuits arranged in a common sensor housing. However, Astegher teaches to pack all circuits in a housing for cost enhancement purposes (para 0045). It is well known in the related art to have both sensors in a common housing for various reasons. Note other references on PTO-892 that shows that two sensors/chips can be arranged in a common housing (see e.g. Otremba 9,368,434; Vig et al. 2013/0335069 etc.). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Jost to have both sensors or chips in the common housing as taught by Astegher for various purposes or applications e.g. compactness; lighter housing; safety related applications; cost enhancement; weather proof housing; angle/redundant measurement etc.
	The method claim recited for using the apparatus in claim 20 is an inherent use of the apparatus of Jost in view of Astegher and is rejected on the same grounds. One of ordinary skill would find it inherent that the apparatus of Jost modified with Astegher operates in the functional manner claimed by applicant. See MPEP 2112.02(I).


    PNG
    media_image1.png
    584
    644
    media_image1.png
    Greyscale


As to claim 23, Jost in view of Astegher discloses interleaved outputs in normal operations and would detect error in abnormal situations (see e.g. paras 0030 in Jost).


As to claims 25-26, Jost in view of Astegher discloses the system as described above wherein the output signals are summed (see e.g. fig. 2; paras 0030;0049-0050).
As to claims 27-28, Jost in view of Astegher discloses the magnetic field sensing device wherein the rotational angle is determined (see e.g. para 0036).
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

9.	Applicant’s arguments with respect to claim(s) 18,20,23,25-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858